UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1045



MICHAEL L. DONNER, SR.,

                                             Plaintiff - Appellant,

          versus

THOMAS G. HODGES,

                                              Defendant - Appellee.



                              No. 97-1102


MICHAEL L. DONNER, SR.,

                                              Plaintiff - Appellee,

          versus

THOMAS G. HODGES,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1439-A)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
2
Affirmed by unpublished per curiam opinion.

Michael L. Donner, Sr., Appellant Pro Se. D. Stan Barnhill, WOODS,
ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael L. Donner, Sr., appeals a district court order dis-
missing his amended complaint for failure to state a claim upon

which relief could be granted and a subsequent order denying his

motion to amend judgment. We have reviewed the record and the dis-

trict court's opinions and find no reversible error. Accordingly,

in No. 97-1045, we affirm on the reasoning of the district court.

Donner v.   Hodges, No. CA-96-1439-A (E.D. Va. Dec. 13 and Dec. 31,

1996). In light of our decision in No. 97-1045, we affirm Thomas C.

Hodges' cross-appeal of the district court's order denying Hodges'
motion to dismiss on other grounds and granting Donner's motion to

amend his complaint. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                 3
    AFFIRMED




4